Exhibit 10.1
 
RUBICON FINANCIAL, INCORPORATED
 
TERM NOTE
 

$726,500.00 Irvine, California
November 30, 2012

 
FOR VALUE RECEIVED, RUBICON FINANCIAL INCORPORATED, a Nevada corporation
(“Borrower”), unconditionally promises to pay to the order of GORDON and ADELE
BINDER, COMMUNITY PROPERTY  (“Lender”), in the manner and at the place
hereinafter provided, the principal amount of $726,500.00 (the “Original
Amount”), together with interest on the amount of the Original Amount remaining
unpaid from time to time from the date hereof until paid in full at a rate per
annum of 14.0% (the “Note”). The Original Amount shall be due and payable in
installments as set forth on Schedule I hereto.  Any remaining balance owing on
this Note shall be due and immediately payable on November 27, 2015 (the
“Maturity Date”).
 
Borrower also promises to pay interest due hereunder on the last day of each
month during the term of this Note; provided that any principal amount not paid
when due and, to the extent permitted by applicable law, any interest not paid
when due, in each case whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (both before as well as after
judgment), shall bear interest payable upon demand at a rate of 2.0% per annum
in excess of the rate of interest otherwise payable under this Note.  All
computations of interest shall be made by Lender on the basis of a 365 day year,
for the actual number of days elapsed in the relevant period (including the
first day but excluding the last day).  In no event shall the interest rate
payable on this Note exceed the maximum rate of interest permitted to be charged
under applicable law. Capitalized terms used but not defined herein shall have
the meanings assigned thereto in either Security Agreement or this Note, dated
as of the date hereof, between Borrower and Lender (the Security Agreement and
Note are sometimes collectively referred to herein as “Loan Documents”).
 
1. Payments.  All payments of principal and interest in respect of this Note
shall be made in lawful money of the United States of America in same day funds
at the office of Lender located at 225 S. Lake Avenue, Suite 300, Pasadena,
California 91101, or at such other place as Lender may direct. Each payment made
hereunder shall be credited first to interest then due and the remainder of such
payment shall be credited to principal, and interest shall thereupon cease to
accrue upon the principal so credited.  Each of Lender and any subsequent holder
of this Note agrees, by its acceptance hereof, that before disposing of this
Note or any part hereof it will make a notation hereon of all principal payments
previously made hereunder and of the date to which interest hereon has been
paid; provided,  however, that the failure to make a notation of any payment
made on this Note shall not limit or otherwise affect the obligation of Borrower
hereunder with respect to payments of principal or interest on this Note.
 
2. Additional Payments.  Borrower agrees to pay the following:
 
(a)   Lender an origination fee equal to $21,000.00.
 
(b)   Legal fees to Daniel D. White equal to $5,000.00.  These fees shall be
paid from the loan proceeds upon closing.
 
(c) A loan broker fee to CS Financial, Inc. (“CS”) equal to
$500.  Borrower   acknowledges that the Loan has been arranged by CS, a real
property broker licensed by the State of California.  The Loan fee being paid is
for services rendered in connection with arranging the Loan and that the Loan is
“secured, directly or collaterally, in whole or in part, by liens on real
property” as that term is used in  California Civil Code Section 1916.1.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Prepayments.  This Note may be prepaid by Borrower at any time, provided that
the Borrower pays all interest that would be due through the entire three year
loan period up to the Maturity Date.
 
4. Affirmative Covenants. Borrower covenants and agrees that until this Note and
all other Secured Indebtedness are paid in full, it will:
 
a. Good Standing and Compliance. Borrower shall maintain its and each of its
Subsidiaries’ existence and good standing in the respective states of formation,
shall maintain qualification and good standing in each other jurisdiction in
which the failure to so qualify would reasonably be expected to have a Material
Adverse Effect, and shall furnish to Lender the organizational identification
number issued to Borrower and each Subsidiary by the authorities of the state in
which Borrower and such Subsidiary are organized, if applicable.  Borrower shall
meet, and shall cause each Subsidiary to meet, the minimum funding requirements
of ERISA with respect to any employee benefit plans subject to ERISA.  Borrower
shall comply, and shall cause each of its Subsidiaries to materially comply,
with all statutes, laws, ordinances and government rules and regulations to
which it is subject, and shall maintain, and shall cause each Subsidiary to
maintain, in force all licenses, approvals and agreements, the loss of which or
failure to comply with which would reasonably be expected to have a Material
Adverse Effect.
 
b. Preservation of Existence.  Borrower shall, and shall cause each of its
Subsidiaries to, preserve and maintain its existence, rights (charter and
statutory) and franchises.
 
c. Maintenance of Property.  Borrower shall, and shall cause each of its
Subsidiaries to, keep all property useful and necessary to its business in good
working order and condition (ordinary wear and tear excepted), and Borrower will
make or cause to be made all appropriate repairs, renewals and replacements
thereof.
 
d. Compliance with Laws, Etc.  Borrower shall, and shall cause each of its
Subsidiaries to, comply with all applicable Laws except where the failure so to
comply would not in the aggregate have a Material Adverse Effect.
 
e. Financial Statements, Reports, Certificates. Borrower shall deliver to
Lender:  (i) as soon as available, but in any event within 45 days after the end
of fiscal quarter (March 31, June 30 and September 30), a Borrower prepared
consolidated and consolidating balance sheet and income statement covering
Borrower’s and its Subsidiaries’ operations during such period, in the form
filed with the Securities and Exchange Commission on Form 10-Q, or other
applicable form, and certified by the chief/principal financial officer of
Borrower; (ii) as soon as available, but in any event within 90 days after the
end of Borrower’s fiscal year, audited consolidated and consolidating financial
statements of Borrower prepared in accordance with GAAP, consistently applied,
together with an unqualified opinion of an independent certified public
accounting firm reasonably acceptable to Lender; (iii) if applicable, copies of
all statements, reports and notices sent or made available generally by Borrower
or any of its Subsidiaries to its security holders; (iv) promptly upon receipt
of notice thereof, a report of any legal actions pending or threatened against
Borrower or any Subsidiary of Borrower that could reasonably be expected to
result in damages or costs to Borrower or any Subsidiary of $150,000.00 or more;
and (v) promptly upon receipt, each management letter prepared by Borrower’s and
its Subsidiaries’ independent certified public accounting firm for Borrower’s
and each of its Subsidiaries’ management regarding Borrower’s and such
Subsidiary’s management control systems. Within 45 days after the last day of
each fiscal quarter, Borrower shall deliver to Lender with the quarterly
financial statements a written statement certified as of the last day of the
applicable quarter and signed by the chief executive officer or chief financial
officer confirming Borrower’s and its Subsidiaries’ compliance in all materials
respects with the terms of this Note. As soon as possible and in any event
within ten (10) Business Days after becoming aware of the occurrence or
existence of a Default or an Event of Default hereunder, a written statement of
the chief executive officer or chief financial officer setting forth details of
such Default or Event of Default, and the action which Borrower has taken or
proposes to take with respect thereto.
 
 
2

--------------------------------------------------------------------------------

 
 
f. Access.  Borrower shall, and shall cause each of its Subsidiaries to, from
time to time, permit Lender, or any agents or representatives thereof, within
two Business Days after written notification of the same (except that during the
continuance of a Default or an Event of Default, no such notice shall be
required), to (a) examine, and make copies of and abstracts from, the records
and books of account of Borrower and its Subsidiaries; (b) visit the properties
of Borrower and its Subsidiaries; (c) discuss the affairs, finances and accounts
of Borrower and its Subsidiaries with its officers, employees, members or
directors; and (d) communicate directly with Borrower’s and its Subsidiaries’
independent certified public accountants.  Borrower shall, and shall cause each
of its Subsidiaries to, authorize its independent certified public accountants
to disclose to Lender any and all financial statements and other information of
any kind, as Lender reasonably requests from Borrower and its Subsidiaries and
which such accountants may have with respect to the business, financial
condition, results of operations or other affairs of Borrower and its
Subsidiaries.
 
g. Keeping of Books.  Borrower shall, and shall cause each of its Subsidiaries
to, keep proper books of record and account, in which full and correct entries
shall be made in conformity with GAAP of all financial transactions and the
assets and business of Borrower and its Subsidiaries.
 
h. Taxes.  Borrower shall, and shall cause each of its Subsidiaries to, make due
and timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Lender, on demand, proof satisfactory to Lender
indicating that Borrower and its Subsidiaries have made such payments or
deposits and any appropriate certificates attesting to the payment or deposit
thereof; provided that Borrower and its Subsidiaries need not make any payment
if the amount or validity of such payment is contested in good faith by
appropriate proceedings and is reserved against (to the extent required by GAAP)
by Borrower or the relevant Subsidiary as the case may be.
 
i. Accounts. Borrower shall, and shall cause each of its Subsidiaries to (i)
notify Lender in writing within five (5) Business Days of any accounts opened or
maintained by Borrower or any of its Subsidiaries after the Closing Date, and
(ii) provide to Lender the name and address of the bank and the account number
of any such accounts.
 
j. Use of Proceeds.  Borrower shall use the proceeds of this Note for general
working capital without restriction.
 
k. Board Rights. Lender shall have the right to designate a representative of
Lender to attend and observe each meeting of the board of directors of Borrower.
At the request of Lender, Borrower shall appoint a representative of Lender to
Borrower’s board of directors.
 
5. Negative Covenants. Borrower covenants and agrees that until this Note and
the other Secured Indebtedness are paid in full, it will not:
 
 
3

--------------------------------------------------------------------------------

 
 
a. Indebtedness.  Create, incur, assume, guarantee or be or remain liable with
respect to any Secured Indebtedness (other than Permitted Indebtedness) or
permit any Subsidiary of Borrower to create, incur, assume, guarantee or be or
remain liable with respect to any Secured Indebtedness (other than indebtedness
to trade creditors incurred in the ordinary course of business).
 
b. Encumbrances.  Create, incur, assume or allow any lien with respect to its
property or its equity interests, or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens, or covenant, or permit any of
its Subsidiaries to covenant, to any other Person that Borrower or such
Subsidiary in the future will refrain from creating, incurring, assuming or
allowing any Lien with respect to any of Borrower’s or such Subsidiary’s assets.
 
c. Investments. Other than Permitted Investments (so long as no Event of Default
has occurred and is continuing), directly or indirectly acquire or own, or make
any Investment in or to any Person, or permit any of its Subsidiaries so to do,
or maintain or invest any of its property with a Person other than Lender or
Lender’s Affiliates or permit any Subsidiary to do so unless such Person has
entered into a control agreement with Lender, in form and substance satisfactory
to Lender, or suffer or permit any Subsidiary to be a party to, or be bound by,
an agreement that restricts such Subsidiary from paying dividends or otherwise
distributing property to Borrower.
 
d. Restricted Payments.  Declare, pay or make, or agree to pay or make, or
permit any of its Subsidiaries to declare, pay or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that, so long as no Event
of Default has occurred and is continuing, each Subsidiary may make Restricted
Payments to Borrower.
 
e. Transactions with Affiliates. Directly or indirectly enter into, or permit
any of its Subsidiaries to enter into, any material transaction with Borrower or
any Affiliate of Borrower or permit to exist any material transaction between
(i) Borrower or any Affiliate of Borrower, and (ii) any Affiliates of Borrower,
except for transactions that are in the ordinary course of Borrower’s or such
Affiliate’s business, upon fair and reasonable terms that are no less favorable
to Borrower or such Affiliate than would be obtained in an arm’s length
transaction with a non-affiliated Person.
 
f. Sale of Assets.  Other than Dispositions by Borrower or any of its
Subsidiaries in the ordinary course of business (so long as no Event of Default
has occurred and is continuing), Borrower shall not, and shall not permit any of
its Subsidiaries to, Dispose of any of their respective assets (including,
without limitation, equity interests in any Subsidiary of such Person).
 
g. Additional Subsidiaries.  Borrower shall not create or acquire any
Subsidiaries after the Closing Date unless (i) the creation or acquisition is
approved by Lender in writing, which approval shall not be unreasonably
withheld, and (ii) the equity interests in such Subsidiaries and all the assets
of such Subsidiaries are pledged to Lender pursuant to the Security Agreement or
another document in form and substance satisfactory to Lender.
 
h. Issue of Equity Interests.  Borrower shall not permit any of its Subsidiaries
to issue any equity interests to any Person.
 
i. Judgment.  Borrower shall not permit entry of a judgment against it in any
judicial proceeding in excess of $250,000.
 
 
4

--------------------------------------------------------------------------------

 
 
j. No Investment Company; Margin Regulation.  Borrower may not become or be
controlled by or permit any of its Subsidiaries to become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of the Term Loan for such purpose.
 
k. Merger, Consolidation, or Sale of Assets. Borrower shall not, and shall cause
its Subsidiaries not to, directly or indirectly:  (i) consolidate or merge with
or into another Person or (ii) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of its and its
Subsidiaries taken as a whole, in one or more related transactions, to another
Person.
 
6. Representations and Warranties.  Borrower hereby represents and warrants to
Lender that:
 
a. it is a duly organized and validly existing corporation in good standing
under the laws of the jurisdiction of its incorporation, is duly qualified to do
business as a foreign corporation in good standing in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification and has the corporate power and authority to own and operate
its properties, to transact the business in which it is now engaged and to
execute and deliver this Note;
 
b. it has Subsidiaries;
 
c. each Loan Document is a duly authorized, duly executed and delivered, legally
valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms;
 
d. all consents and grants of approval required to have been granted by any
Person in connection with the execution, delivery and performance of each Loan
Document has been granted;
 
e. the execution, delivery and performance by Borrower of each Loan
Document   does not and will not (i) violate any Law, governmental rule or
regulation, court order or agreement to which it is subject or by which its
properties are bound or the charter documents or bylaws of Borrower or (ii)
result in the creation of any lien or other encumbrance with respect to the
property of Borrower (other than pursuant to the Security Agreement, dated as of
the date hereof, between Borrower and Lender);
 
f. other than as disclosed in Borrower’s public reports with the United States
Securities and Exchange Commission or as disclosed to Lender in writing, there
is no action, suit, proceeding or governmental investigation pending or, to the
knowledge of Borrower, threatened against Borrower or any of its Subsidiaries or
any of their respective assets which, if adversely determined, would have a
material adverse effect on the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries, taken as a whole, or the ability of Borrower to comply with its
obligations hereunder;
 
g. both before and after giving effect to the transactions contemplated by this
Note and the other Loan Documents, Borrower and each Subsidiary is and will be
able to pay its debts (including trade debts) as they mature; the fair saleable
value of Borrower’s assets and each of its Subsidiaries’ assets (in each case
including goodwill minus disposition costs) exceeds the fair value of Borrower’s
liabilities and such Subsidiary’s liabilities respectively;
 
h. Borrower and each of its Subsidiaries possesses and owns all necessary
assets, rights, trademarks, trade names, copyrights, patents, patent rights,
franchises and licenses which it needs to conduct its business as now operated
or proposed to be operated.  Each of the Borrower and its Subsidiaries has good
title to its assets, free and clear of any Liens, except for Permitted Liens;
 
 
5

--------------------------------------------------------------------------------

 
 
i. Schedule A lists all of the direct and indirect Subsidiaries of Borrower and
the percentage of equity interests held therein;
 
j. no representation, warranty or other statement made by Borrower or any of its
Subsidiaries in any certificate or written statement furnished to Lender taken
together with all such certificates and written statements furnished to Lender
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading in light of the circumstances in which they were made;
 
k. neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.  Neither Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T and U of the Board of Governors of the Federal
Reserve System).  Other than disclosed to Lender in writing, neither Borrower
nor any of its Subsidiaries has violated any statutes, laws, ordinances or rules
applicable to it, the violation of which would reasonably be expected to have a
Material Adverse Effect.  Borrower and each Subsidiary have filed or caused to
be filed all tax returns required to be filed, and have paid, or have made
adequate provision for the payment of, all taxes reflected therein except those
being contested in good faith with adequate reserves under GAAP or where the
failure to file such returns or pay such taxes would not reasonably be expected
to have a Material Adverse Effect;
 
l.  Borrower has not done business under any name other than that specified on
the signature page hereof, and its exact legal name is as set forth in the first
paragraph of this Note.  The chief executive office of Borrower and the
Collateral is located at 18870 MacArthur Boulevard, First Floor, Irvine,
California  92612;
 
m. other than disclosed to Lender in writing, none of Borrower or its
Subsidiaries is in violation of any laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, and the Uniting and Strengthening American by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56;
 
n. the audited consolidated balance sheet and related consolidated statements of
income, retained earnings and cash flows of Borrower and its Subsidiaries for
the fiscal year ended December 31, 2011 and the unaudited consolidated balance
sheet and related consolidated statements of income, retained earnings and cash
flows]for the quarter ended September 30, 2012 present fairly, in all material
respects, the financial position and results of operations and cash flows of
Borrower and its Subsidiaries as of such dates and for such periods in
accordance with GAAP, as applied on a consistent basis, subject to year-end
audit adjustments and the absence of footnotes in the case of such unaudited
financial statements.  Neither Borrower nor any Subsidiary had, at the date of
the most recent balance sheet referred to above, any Guaranty, contingent
liability or liability for taxes, or any long-term lease or unusual forward or
long-term commitment, including any interest rate or foreign currency swap or
exchange transaction, which, in any case, was material to Borrower and its
Subsidiaries, taken as a whole, and which was not reflected in the foregoing
statements or in the notes thereto.  Except as disclosed in Schedule 3.04,
during the period from December 31, 2011 to and including the Closing Date there
has been no sale, transfer or other disposition by Borrower or any Subsidiary of
any part of its business or Property, and no purchase or other acquisition of
any business or Property (including any equity interests of any other Person),
which, in either case, is material in relation to the consolidated financial
condition of Borrower and its Subsidiaries taken as a whole at December 31,
2011. Since December 31, 2011, there has been no event or change in facts or
circumstances affecting Borrower or any of its Subsidiaries that individually or
in the aggregate has had or could reasonably be expected to have a Material
Adverse Effect. Except as would not have a Material Adverse Effect (or with
respect to paragraphs (ii) and (iii) below, where the failure to take such
actions would not have a Material Adverse Effect):
 
 
6

--------------------------------------------------------------------------------

 
 
7. Events of Default.  The occurrence of any of the following events shall
constitute an “Event of Default”:
 
a. failure of Borrower to pay any principal, interest or other amount due under
this Note   when due, whether at stated maturity, by declaration, acceleration,
demand or otherwise; or
 
b. failure of Borrower to pay, or the default in the payment of, any amount due
under or in respect of any promissory note, indenture or other agreement or
instrument relating to any indebtedness in excess of $125,000.00 owing by
Borrower, to which Borrower is a party or by which Borrower or any of its
property is bound beyond any grace period provided; or
 
c. failure of Borrower to perform or observe any other term, covenant or
agreement to be performed or observed by it pursuant to this Note, and such
failure continues unremedied for 30  Days after notice thereof from Lender; or
 
d. any representation or warranty made by Borrower to Lender in connection with
this Note shall prove to have been false in any material respect when made; or
 
e. any order, judgment or decree shall be entered against Borrower decreeing the
dissolution or split-up of Borrower; or
 
f. suspension of the usual business activities of Borrower or the complete or
partial liquidation of Borrower’s business; or
 
g. (i) a court having jurisdiction in the premises shall enter a decree or order
for relief in respect of Borrower or any of Borrower’s Subsidiaries in an
involuntary case under Title 11 of the United States Code entitled “Bankruptcy”
(as now and hereinafter in effect, or any successor thereto, the “Bankruptcy
Code”) or any other applicable bankruptcy, insolvency or other similar law now
or hereafter in effect, whether domestic or foreign, which decree or order is
not stayed; or any other similar relief shall be granted under any applicable
law; or (ii) an involuntary case shall be commenced against Borrower or any of
Borrower’s Subsidiaries under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Borrower or any of Borrower’s Subsidiaries or over all or a substantial part of
its property shall have been entered; or the involuntary appointment of an
interim receiver, trustee or other custodian of Borrower or any of Borrower’s
Subsidiaries for all or a substantial part of its property shall have occurred;
or a warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Borrower or any of Borrower’s
Subsidiaries, and, in the case of any event described in this clause (ii), such
event shall have continued for 60 days unless dismissed, bonded or discharged;
or
 
h. an order for relief shall be entered with respect to Borrower or any of
Borrower’s Subsidiaries or Borrower or any of Borrower’s Subsidiaries shall
commence a voluntary case under the Bankruptcy Code or any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or Borrower or
any of Borrower’s Subsidiaries shall make an assignment for the benefit of
creditors; or Borrower or any of Borrower’s Subsidiaries shall be unable or
fail, or shall admit in writing its inability, to pay its debts as such debts
become due; or the Board of Directors of Borrower or any of Borrower’s
Subsidiaries (or any committee thereof) shall adopt any resolution or otherwise
authorize action to approve any of the foregoing;
 
 
7

--------------------------------------------------------------------------------

 
 
i. Borrower shall challenge, or institute any proceedings to challenge, the
validity, binding effect or enforceability of this Note or any endorsement of
this Note or any other obligation to Lender;
 
j. Any Security Document shall cease, by reason of an action by Borrow or any of
its Subsidiaries, to be in full force and effect or any party thereto (other
than Lender) shall so assert in writing; any Security Document shall cease, by
reason of an action by Borrow or any of its Subsidiaries,  to be effective to
grant a first priority perfected Lien to Lender, on the collateral described
therein;
 
k. An event or circumstance occurs that has a Material Adverse Effect on
Borrower;
 
l. Borrower or a director of Borrower has been convicted of a felony, or a crime
relating to fraud or theft; or
 
8. Financial Covenants. Borrower and its Subsidiaries covenant and agree that
until this Note and all other Secured Indebtedness are paid in full, the
following obligations shall be adhered to:
 
a. Debt Service Coverage Ratio.  Borrower will not at any time, permit the Debt
Service Coverage Ratio to be less than 1 to 1 measured as of the last day of
each calendar quarter.
 
b. Minimum Cash on Hand. Borrower will not, at any time, permit Aggregate Cash
on Hand held on deposit by it and its Subsidiaries at the end of each month
during the term of the Note be less than $100,000.00.
 
9. Remedies.  Upon the occurrence of any Event of Default specified in Section
5( a) through 5(h) above, the principal amount of this Note together with
accrued interest thereon and any other Secured Indebtedness shall become
immediately due and payable, without presentment, demand, notice, protest or
other requirements of any kind (all of which are hereby expressly waived by
Borrower).  Upon the occurrence and during the continuance of any other Event of
Default, Lender may, by written notice to Borrower and Borrower’s ability to
cure such default within thirty (30)  Days of such notice, declare the principal
amount of this Note together with accrued interest thereon to be due and payable
and any other outstanding Secured Indebtedness, and Secured Indebtedness shall
thereupon immediately become due and payable without presentment, further
notice, protest or other requirements of any kind (all of which are hereby
expressly waived by Borrower).  Upon a default for an obligation specified in
Section 8, Lender shall have the right, but not the obligation, to exercise one
or more of the following remedies until the default is cured:
 
a. Lender shall be permitted to appoint a director to the Board of Directors of
Borrower and/or any Subsidiary, or be permitted observation rights to any board
meeting;
 
 
8

--------------------------------------------------------------------------------

 
 
b. Lender shall be provided a copy of all monthly regulatory reports filed with
the SEC by the Borrower or any Subsidiary within two (2) Business Days of such
filing, and
 
c. Borrower shall pay a fee of $500.00 per quarter.
 
10. Definitions.  The following terms used in this Note shall have the following
meanings (and any of such terms may, unless the context otherwise requires, be
used in the singular or the plural depending on the reference):
 
“Aggregate Cash On Hand” of a Person means the amount of cash and cash
equivalents, that may be classified, in accordance with GAAP, as “unrestricted”
on the consolidated balance sheet of such Person.
 
“Business Day” means any day other than a Saturday, Sunday or legal holiday
under the laws of the State of California or any other day on which banking
institutions located in such jurisdiction are authorized or required by law or
other governmental action to close.
 
“Capital Expenditures” means expenditures for any fixed assets or improvements,
replacements, substitutions or additions thereto or therefor which have a useful
life of more than one year, and shall include all commitments, payments in
respect of Capitalized Lease Obligations and leasehold improvements.
 
“Capitalized Lease Obligations” means any rental obligation which, under GAAP,
is or will be required to be capitalized on the books of the lessee, taken at
the amount thereof accounted for as indebtedness (net of Interest Expense) in
accordance with GAAP.
 
“Consolidated Cash Flow” means, in respect of any period, the sum of
(a) Consolidated Net Income for such period and (b) the amount of all
depreciation and amortization allowances and other non-cash expenses of Borrower
and its Subsidiaries but only to the extent deducted in the determination of
Consolidated Net Income for such period.
 
 “Consolidated Net Income” means, with reference to any period, the net income
(or loss) of Borrower and its Subsidiaries for such period (taken as a
cumulative whole), as determined in accordance with GAAP, after eliminating all
offsetting debits and credits between Borrower and its Subsidiaries and all
other items required to be eliminated in the course of the preparation of
consolidated financial statements of Borrower and its Subsidiaries in accordance
with GAAP.
 
“Debt” means, with respect to any Person, without duplication,
 
(a)           its liabilities for borrowed money;
 
(b)           its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including, without limitation, all liabilities created or
aris­ing under any conditional sale or other title retention agreement with
respect to any such property);
 
(c)           its Capitalized Lease Obligations;
 
(d)           all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities)
 
 
9

--------------------------------------------------------------------------------

 
 
(e)           any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (d) hereof.
 
Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (e) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.
 
“Debt Service” means, with respect to any period, the sum of the following: (a)
Interest Charges for such period and (b) all payments of principal in respect of
Debt of Borrower and its Subsidiaries (including the principal component of any
payments in respect of Capitalized Lease Obligations) paid or payable during
such period after eliminating all offsetting debits and credits between Borrower
and its Subsidiaries and all other items required to be eliminated in the course
of the preparation of consolidated financial statements of Borrower and its
Subsidiaries in accordance with GAAP.
 
“Debt Service Coverage Ratio” means, at any time, the ratio of (a) Consolidated
Cash Flow for the fiscal quarter ending on, or most recently ended prior to,
such time to (b) Debt Service for such quarter.
 
“Default” means any event which with the passing of time or the giving of notice
or both would become an Event of Default.
 
“Disposition” or “Dispose” means the sale, assignment, transfer, license, lease
or other disposition (including any sale and leaseback transaction) of any real
or personal property by any Person (or the granting of any option or other right
to do any of the foregoing) that is material to the business of such Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
 
“Event of Default” means any of the events set forth in Section 5.
 
“GAAP” means generally accepted cash basis accounting principles, consistently
applied, as in effect from time to time in the United States.
 
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing
(whether by reason of being a general partner of a partnership or otherwise) any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or other­wise, by such Person:
 
(a)           to purchase such indebtedness or obligation or any property
constituting security there­for;
 
(b)           to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or
 
(d)           otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.
 
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
 
“Interest Charges” means, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between Borrower and its Subsidiaries and all other items required
to be eliminated in the course of the preparation of consolidated financial
statements of Borrower and its Subsidiaries in accordance with GAAP): (a) all
interest in respect of Debt of Borrower and its Subsidiaries (including imputed
interest on Capitalized Lease Obligations) deducted in determining Consolidated
Net Income for such period, and (b) all debt discount and expense amortized or
required to be amortized in the determination of Consolidated Net Income for
such period.
 
“Interest Expense” means, for any period, all interest with respect to
Indebtedness (including, without limitation, the interest component of
Capitalized Lease Obligations) accrued or capitalized during such period
(whether or not actually paid during such period) determined in accordance with
GAAP.
 
“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.
 
“Material Adverse Effect” means a material adverse effect on: (a) the
operations, business or financial condition of Borrower and its Subsidiaries
taken as a whole; or (b) the ability of Borrower or any Guarantor to repay any
of its obligations, or otherwise perform its obligations, under the Loan
Documents.
 
“Permitted Indebtedness” means:
 
(a)           Indebtedness of Borrower or any of its Subsidiary in favor of
Lender arising under this Note or any other Loan Document;
 
(b)           Indebtedness to trade creditors incurred in the ordinary course of
business; and
 
(c)           Indebtedness not to exceed $250,000.00, in the aggregate in any
fiscal year of Borrower secured by a Lien described in clause (c) of the defined
term “Permitted Liens,” provided such Indebtedness does not exceed at the time
it is incurred the lesser of the cost or fair market value of the property
financed with such Indebtedness.
 
“Permitted Investment” means:
 
(a)           (i) Marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one year from the date of acquisition thereof, (ii) commercial
paper maturing no more than one year from the date of creation thereof and
currently having a rating of at least A-2 or P-2 from either Standard & Poor’s
Ratings Services or Moody’s Investors Service, Inc. and (iii) Investments in
regular deposit or checking accounts;
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           Investments by Borrower in Subsidiaries existing on the Closing
Date;
 
(c)           Investments by Borrower in Subsidiaries created or acquired by
Borrower after the Closing Date, provided that the aggregate fair market value
of all capital contributions and other investments made by Borrower in such
Subsidiaries (whether in cash or in non-cash assets) after the Closing Date
shall not exceed $250,000.00;
 
(d)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of Borrower’s business; and
 
(e)           Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business, provided that this subparagraph
(e) shall not apply to Investments of Borrower in any Subsidiary.
 
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, bank, trust or other enterprise, whether
or not a legal entity, or any government or political subdivision or any agency,
department or instrumentality thereof.
 
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, moveable or immoveable, tangible or intangible,
including without limitation cash, securities, accounts and contract rights.
 
“Restricted Payment” means, as to any Person, any dividend or other distribution
(whether in cash, securities or other property) with respect to any equity
interests in such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in such Person or any option, warrant or other right
to acquire any such equity interests in such Person.
 
“Security Documents” means, collectively, the Security Agreement, any other
security agreement or instrument in favor of Lender securing the Secured
Indebtedness.
 
11. Miscellaneous.
 
a. Borrower agrees to indemnify Lender against any losses, claims, damages and
liabilities and related expenses, including reasonable counsel fees and
expenses, incurred by Lender arising out of or in connection with or as a result
of the transactions contemplated by this Note, except to the extent that any
such losses, claims, damages, liabilities or expenses results from the
negligence, willful misconduct or bad faith of Lender.  In particular, Borrower
promises to pay all reasonable costs and expenses, including reasonable
attorneys’ fees, incurred in connection with the collection and enforcement of
this Note.
 
b. No failure or delay on the part of Lender or any other holder of this Note to
exercise any right, power or privilege under this Note and no course of dealing
between Borrower and Lender shall impair such right, power or privilege or
operate as a waiver of any default or an acquiescence therein, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies expressly provided in this Note are
cumulative to, and not exclusive of, any rights or remedies that Lender would
otherwise have.  No notice to or demand on Borrower in any case shall entitle
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of Lender to any other or
further action in any circumstances without notice or demand.
 
 
12

--------------------------------------------------------------------------------

 
 
c. Borrower and any endorser of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind and, to
the full extent permitted by law, the right to plead any statute of limitations
as a defense to any demand hereunder.
 
d. If any provision in or obligation under this Note shall be invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions or obligations, or of such provision or obligation
in any other jurisdiction, shall not in any way be affected or impaired thereby.
 
e. Borrower hereby waives the benefit of any statute or rule of law or judicial
decision which would otherwise require that the provisions of this Note be
construed or interpreted most strongly against the party responsible for the
drafting thereof.
 
IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
by its duly authorized officer, as of the day and year and at the place first
above written.
 


RUBICON FINANCIAL INCORPORATED,
a Nevada corporation
 


By:           /s/ Joseph Mangiapane, Jr.                              
                                                    
                      Joseph Mangiapane, Jr., CEO/President
 
 
 
13

--------------------------------------------------------------------------------

 
 